      Case 2:19-cv-00587-KJM-AC Document 22 Filed 09/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   GORDON DALE MEADOR,                                 No. 2:19-cv-0587 AC P
12                       Plaintiff,
13           v.                                          ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14   P. MENDEZ, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On June 3, 2021, plaintiff’s complaint was screened and was determined not to state a

21   claim upon which relief could be granted. ECF No. 18. As a result, plaintiff was given thirty

22   days leave to file an amended complaint. See id. at 6.

23           On June 21, 2021, the court’s order was returned as inactive. Despite this fact, plaintiff

24   was properly served. Pursuant to Local Rule 182(f), service of documents at the record address

25   of the party is fully effective. It is the plaintiff’s responsibility to keep the court apprised of his

26   current address at all times, see Local Rule 183(b), and it appears that plaintiff has failed to

27   comply with this requirement.

28   ////
                                                         1
     Case 2:19-cv-00587-KJM-AC Document 22 Filed 09/10/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign a
 2   District Court Judge to this action.
 3          IT IS FURTHER RECOMMENDED that this action be DISMISSED without prejudice.
 4   See Local Rule 110; Fed. R. Civ. P. 41(b).
 5          These findings and recommendations are submitted to the United States District Judge
 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
 7   after being served with these findings and recommendations, plaintiff may file written objections
 8   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings
 9   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
10   time waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th
11   Cir. 1991).
12   DATED: September 9, 2021
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
